PER CURIAM.
Defendant, a juvenile, appeals his delinquency adjudication and committment to the Department of Health and Rehabilitative Services. Although defendant requested counsel, he was not appointed counsel except for this appeal. Further, defendant did not expressly waive the right to counsel at any stage of the proceedings. Accordingly, we reverse the adjudication of delinquency and remand the matter for further proceedings consistent with section 39.071, Florida Statutes (1989), and Florida Rule of Juvenile Procedure 8.290. See B.I. v. State, 492 So.2d 824 (Fla. 2d DCA 1986).
Reversed and remanded for further proceedings.
FRANK, A.C.J., and HALL and PARKER, JJ., concur.